    Case 5:20-cv-03025-SAC Document 5 Filed 07/10/20 Page 1 of 4




                 IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS



DANIEL L. CREGUT,

                             Petitioner,

           v.                                       CASE NO. 20-3025-SAC

DAN SCHNURR,

                             Respondent.


                           MEMORANDUM AND ORDER

     This matter is a petition for habeas corpus filed under 28 U.S.C.

§ 2254. Petitioner proceeds pro se, and the Court grants leave to

proceed in forma pauperis. The Court has conducted an initial review

of the petition under Rule 4 of the Rules Governing Section 2254 Cases

in the United States District Courts.

                                Background

     Petitioner was convicted in the District Court of Shawnee County

of one count of attempted first-degree murder, two counts of attempted

second-degree murder, three counts of aggravated assault with a deadly
weapon, two counts of aggravated burglary, one count of aggravated

criminal   threat,   one   count   of   criminal   threat,   one   count   of

kidnapping, one count of stalking, one count of violation of a

protective order, and one count of criminal damage to property. On

direct appeal, the Kansas Court of Appeals (KCOA) overturned the

conviction of aggravated criminal threat but affirmed his convictions

on the remaining charges. State v. Cregut, 399 P.3d 285 (Table), 2017
WL 2834851 (Kan. App. Jun. 30, 2017), rev. denied, Dec. 22, 2017.

     On January 14, 2019, petitioner filed a state post-conviction

action under K.S.A. 60-1507. The state district court denied the
    Case 5:20-cv-03025-SAC Document 5 Filed 07/10/20 Page 2 of 4




motion on June 26, 2019. On July 12, 2019, petitioner filed a notice

of appeal1. The state court docket contains the notation, “NOA filed

by Daniel Cregut, Pro Se to the Court of Appeals”. Case No.

19-cv-000026, Shawnee County, Kansas, July 12, 2019.

      Petitioner filed this action on January 17, 2020.

                                   Discussion

      After the state district court denied relief in petitioner’s

post-conviction action on June 26, 2019, petitioner had thirty days

to appeal that decision. K.S.A. 60-2103(a). He filed a notice of appeal

on July 12, 2019, within the appeal period, but it does not appear

that petitioner has submitted a docketing statement2 to the Kansas

Court of Appeals as required by Supreme Court Rule 2.041. The appeal

therefore has not proceeded.

      As noted, under Rule 2.041, the time for filing a docketing

statement normally is 60 days but may be extended upon a showing of

good cause. Because petitioner may be able to pursue the appeal from

the denial of his post-conviction action, the Court will grant him

thirty days to seek permission to file the docketing statement out
of time if he wishes to proceed in that appeal. Petitioner will be

directed to provide a status report to the Court.

                         Motion to appoint counsel

      Petitioner moves for the appointment of counsel. There is no

constitutional right to the appointment of counsel in a civil matter.

Carper v. Deland, 54 F.3d 613, 616 (10th Cir. 1995); Durre v. Dempsey,

869 F.2d 543, 547 (10th Cir. 1989). Rather, the decision whether to

1 In constructing this timeline, the Court has consulted on-line records maintained
by the Kansas courts. See Kansas.gov/countyCourts/search/records.
2 Under the rules of the state supreme court, an appellant 60 days after filing a

notice of appeal in the district court to file a docketing statement in the state
appellate court. Sup. Ct. R. 2.041. The rule allows an appellant to move to docket
an appeal out of time and requires a showing of good cause.
    Case 5:20-cv-03025-SAC Document 5 Filed 07/10/20 Page 3 of 4




appoint counsel in a civil action lies in the discretion of the

district court. Williams v. Meese, 926 F.2d 994, 996 (10th Cir. 1991).

The party seeking the appointment of counsel has the burden to convince

the court that the claims presented have sufficient merit to warrant

the appointment of counsel. Steffey v. Orman, 461 F.3d 1218, 1223 (10th

Cir. 2016)(citing Hill v. SmithKline Beecham Corp., 393 F.3d 1111,

1115 (10th Cir. 2004)). It is not enough “that having counsel appointed

would have assisted [the movant] in presenting his strongest possible

case, [as] the same could be said in any case.” Steffey, 461 F.3d at

1223 (citing Rucks v. Boergermann, 57 F.3d 978, 979 (10th Cir. 1995)).

The Court should consider “the merits of the prisoner’s claims, the

nature and complexity of the factual and legal issues, and the

prisoner’s ability to investigate the facts and present his claims.”

Rucks, 57 F.3d at 979.

     The Court finds no grounds to appoint counsel at this time. First,

if petitioner chooses to pursue additional state court remedies, he

may request assistance with his state appeal from a state organization

that provides legal services to prisoners. Next, the claims he
presents   do   not   appear   to    be   unusually   complicated.   Finally,

petitioner appears to be capable of clearly expressing his claims for

relief.

                                    Conclusion

     The Court grants petitioner to and including August 10, 2020,

to seek leave to file a docketing statement in the Kansas appellate

courts, if he wishes to proceed on the appeal from his post-conviction

action. Petitioner is directed to file a status report with the Court
on or before August 10, 2020.

     IT IS, THEREFORE, BY THE COURT ORDERED petitioner’s motion to
    Case 5:20-cv-03025-SAC Document 5 Filed 07/10/20 Page 4 of 4




proceed in forma pauperis (Doc. 2) is granted.

     IT IS FURTHER ORDERED petitioner’s motion for the appointment

of counsel (Doc. 4) is denied.

     IT IS FURTHER ORDERED petitioner is granted to and including

August 10, 2020, to seek leave to file a docketing statement in the

Kansas appellate courts and is directed to submit a status report to

this Court by that date.

     IT IS SO ORDERED.

     DATED:   This 10th day of July, 2020, at Topeka, Kansas.



                                  S/ Sam A. Crow
                                  SAM A. CROW
                                  U.S. Senior District Judge
